Citation Nr: 0006767	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for defective hearing in 
the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1979, and from April 1980 to May 1996.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1998, at which time it was REMANDED 
for additional development.  The case is now, once more, 
before the Board for appellate review.


FINDING OF FACT

The claim for service connection for defective hearing in the 
left ear is not supported by cognizable evidence showing that 
the disability was present in service, or is otherwise of 
service origin.


CONCLUSION OF LAW

The claim for service connection for defective hearing in the 
left ear is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service clinical records reveal that, in January 1975, the 
veteran was seen for complaint of an "ear block."  
Reportedly, the veteran had been "target practicing" the 
previous Monday.  Physical examination was consistent with 
the presence of left serous otitis.  Treatment was with 
medication.

In mid-February 1975, the veteran was seen for a complaint of 
tinnitus and loss of hearing in his left ear.  Audiometric 
examination revealed the presence of elevated pure tone 
thresholds at 4,000 and 6,000 Hertz in the veteran's left 
ear.  It was, therefore, recommended that the veteran return 
in one month for a repeat audiometric evaluation.

Service audiometric examinations covering the period from 
March to May 1975 showed evidence of elevated pure tone 
thresholds at 4,000 and 6,000 Hertz in the veteran's left 
ear.

On audiometric examination conducted as part of a service 
medical examination in December 1975, pure tone air 
conduction threshold levels, in decibels, in the veteran's 
left ear were as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT EAR
5
0
0
5
35
25

Service audiometric examinations covering the period from 
March to November 1996 show evidence of elevated pure tone 
thresholds at 4,000 and 6,000 Hertz in the veteran's left 
ear.

In early November 1976, it was noted that the veteran had 
been identified as having a significant hearing threshold 
shift, and had, therefore, been entered into a detailed 
medical followup program to determine his final disposition.  
Additionally noted was that the veteran should be removed 
from all duties which involved noise exposure for a period of 
30 days.

Service audiometric examinations dated in January and 
February 1977 show evidence of elevated pure tone thresholds 
at 4,000 and 6,000 Hertz in the veteran's left ear.

At the time of a service audiometric examination in June 
1977, the veteran exhibited a 30-decibel threshold at 
6,000 Hertz in the left ear.

In mid-May 1978, it was noted that the veteran should be 
assigned a three-month profile for "noise rest."

On audiometric examination conducted as part of a service 
separation examination in May 1979, pure tone air conduction 
threshold levels, in decibels, in the veteran's left ear were 
as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT EAR
5
5
0
0
35
15

Noted at the time of examination was that the veteran's 
hearing loss was due to his job as a jet mechanic, and that 
he had been removed from "AFSC" the previous year, and 
"returned without problems."  No pertinent diagnosis was 
noted.  On audiometric examination conducted as part of a 
service entrance examination in March 1980, pure tone air 
conduction threshold levels, in decibels, in the veteran's 
left ear were as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT EAR
5
5
0
5
40
20

In mid-August 1982, the veteran was seen for a complaint of 
decreased hearing of three weeks' duration.  On physical 
examination, the veteran's external auditory canals were 
clear, and his tympanic membranes normal.  The "watch tick 
test" was decreased on the left when compared to the right.  
Air conduction was greater than bone conduction, and greatly 
decreased on the left.  Noted at the time of examination was 
that the Weber test lateralized to the left.  The clinical 
assessment was rule out hearing loss on the left.

Approximately two days later, the veteran was seen for 
audiometric evaluation and followup.  That examination showed 
a threshold shift of "plus 40" at 4,000 Hertz in the 
veteran's left ear.  The clinical assessment was high 
frequency hearing loss.

In mid-August 1983, it was noted that the veteran had failed 
a hearing examination.  Reportedly, the veteran's 1979 
hearing test showed a 35-decibel loss in the left ear at 
4,000 Hertz.  Accordingly, the veteran was to be retested 
following 48 hours in a "noise-free" environment.  
Additionally noted was that the veteran's profile was to be 
changed from 1 to "3 for H."

Approximately four days later, the veteran was seen for 
followup of the hearing problem in his left ear.  At the time 
of evaluation, it was noted that the veteran did not have a 
reference audiogram reestablished in 1982 when he returned to 
active duty.  Physical examination revealed no essential 
change in the veteran's hearing since an audiometric 
evaluation in 1982.  The clinical assessment was stable 
hearing loss.

Service audiometric examinations covering the period from 
August 1984 to December 1986 show evidence during that time 
of elevated thresholds at 4,000 and 6,000 Hertz in the 
veteran's left ear.

On audiometric examination conducted as part of a service 
medical examination in October 1987, there was noted an 
elevated pure tone threshold at 6,000 Hertz in the veteran's 
left ear.

A subsequent service audiometric examination conducted in 
December 1987 once again showed evidence of an elevated pure 
tone threshold at 6,000 Hertz in the veteran's left ear.

On service audiometric examination conducted in December 
1988, there were present elevated pure tone thresholds at 
4,000 and 6,000 Hertz in the veteran's left ear.

In a service clinical record of early July 1991, it was noted 
that the veteran exhibited no suprathreshold shift on 
audiometric examination, and should, therefore, be assigned 
an H-1 profile.

A service audiometric examination conducted in July 1991 was 
significant for the presence of elevated pure tone thresholds 
at 4,000 and 6,000 Hertz in the veteran's left ear.

In a service clinical record of April 1992, the veteran's 
audiometric examination was described as "normal."

In October 1992, the veteran was seen for a complaint of 
vertigo since January of that same year.  At the time of 
evaluation, the veteran reported that his symptoms had 
resolved.  The veteran gave no report of tinnitus, and 
attributed his "hearing problem" to noise exposure from 
aircraft over a period of 20 years.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, in the veteran's left ear as follows:




HERTZ






250
500
 1000
2000
3000
4000
6000
8000
LEFT
0
-5
      
5
  5
0
  15
  20
   
25

The clinical impression was of hearing within normal limits, 
bilaterally.

On audiometric examination conducted as part of a service 
medical examination in October 1993, pure tone air conduction 
threshold levels, in decibels, in the veteran's left ear were 
as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT EAR
0
5
10
10
25
20

No pertinent diagnosis was noted.

In August 1996, a Department of Veterans Affairs (VA) 
audiometric examination was accomplished.  At the time of 
examination, the veteran gave a history of decreased hearing, 
primarily in his left ear.  According to the veteran, his 
hearing loss began around 1977, while on active duty, while 
working on jet aircraft engines.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, in the veteran's left ear as follows:




HERTZ






250
500
 1000
2000
3000
4000
6000
8000
LEFT
0
0
      
0
  5
0
  20
  15
   
30

Speech discrimination ability in the veteran's left ear was 
94 percent.  Following audiometric evaluation, it was noted 
that test results were consistent with normal pure tone 
thresholds and normal speech recognition, bilaterally.  
Accordingly, the veteran's hearing was described as within 
normal limits.

During the course of private outpatient treatment in June 
1997, the veteran gave a history of a 1977 injury to the 
hearing in his left ear, "especially above 4,000 cycles per 
second (Hertz)."  On physical examination, the veteran's 
left tympanic membrane showed a slight bulge.  "Audioscopy" 
showed a less than 25-decibel loss over the frequency range 
from 500 to 4,000 cycles per second (Hertz) bilaterally.  The 
pertinent assessment was "left Eustachian tube."

During the course of a private audiometric examination in 
late April 1998, the veteran gave a history of acoustic 
trauma in 1977 "from which most of his hearing was 
recovered."  Audiometric results were consistent with a mild 
high frequency sensorineural hearing loss in the veteran's 
left ear.  Speech discrimination scores were described as 
fair, bilaterally.  It was recommended at the time that the 
veteran undergo an annual hearing evaluation to "monitor 
loss," and continue to use hearing protection in the presence 
of noise.

During the course of private outpatient treatment in May 
1998, it was noted that the veteran was being seen for 
followup of hearing loss after "audioscopic" examination, 
which reportedly showed normal hearing in the range from 
500 to 2,000 cycles per second (Hertz), but "68 percent of 
normal, with the right greater than the left, above 
4,000 cycles per second (Hertz)."  On physical examination, 
the veteran's left tympanic membrane was within normal 
limits, with no evidence of any redness or discharge.  The 
clinical assessment was of slight right Eustachian tube 
blockage, with a permanent 32 percent decrease in hearing 
above 4,000 cycles per second (Hertz).

During the course of private outpatient treatment in July 
1998, it was noted that the veteran's tympanic membranes were 
within normal limits, and that his acuity was likewise 
normal.

In March 1999, an additional VA audiometric examination was 
accomplished.  At the time of examination, it was noted that, 
at the time of a prior examination in August 1996, the 
veteran's hearing was shown to be normal, bilaterally.  The 
veteran stated that he personally did not feel that he had a 
hearing problem, but that his wife occasionally thought that 
he was "not hearing well."  In the veteran's opinion, his 
wife was "soft-spoken," which sometimes made it difficult 
"for him to hear."  When questioned regarding past noise 
exposure, the veteran stated that, while in the military, he 
had suffered acoustic trauma "from launching jet aircraft."  
Reportedly, following one particular incident of a jet 
aircraft engine revving in close proximity to his head, he 
suffered hearing loss and tinnitus for several days.

On audiometric examination, pure tone air conduction 
threshold levels, in decibels, in the veteran's left ear were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
0
0
0
5
30

Speech discrimination ability in the veteran's left ear was 
94 percent.  Following audiometric examination, it was noted 
that pure tone air and bone conduction audiometry showed 
hearing to be within normal limits, bilaterally.  Further 
noted was that current audiometric results, like those 
obtained during the veteran's original compensation 
examination in 1996, continued to show bilaterally normal 
hearing.

Analysis

With regard to the issue of service connection for defective 
hearing in the left ear, the threshold question which must be 
resolved is whether the veteran's claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  The second and third elements of this 
equation may also be satisfied under 38 C.F.R. § 3.303(b) 
(1998) by (a) evidence that a condition was "noted" during 
service or during an applicable presumptive period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies, 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies, 
500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The veteran in this case argues that, while in service, he 
was exposed to noise from jet aircraft, as a result of which 
he presently suffers from a chronic hearing loss in his left 
ear.  While it is true that, on various occasions while in 
service, the veteran exhibited a clinically identifiable 
hearing loss [see Hensley v. Brown, 3 Vet. App. 155 (1993)], 
as of the time of a VA audiometric examination in August 
1996, the veteran's hearing in the left ear was described as 
within normal limits.

The Board concedes that, on private audiometric examination 
in late April 1988, the veteran was described as exhibiting a 
mild high frequency sensorineural hearing loss in his left 
ear.  However, on subsequent VA audiometric examination in 
March 1999, the veteran's hearing in the left ear was, once 
again, entirely within normal limits, with no evidence of 
"hearing loss disability" as defined by pertinent regulation.  
See 38 C.F.R. § 3.385 (1998).  Absent evidence of such 
disability, the veteran's claim for service connection for 
defective hearing in the left ear is not well grounded, and 
must be denied.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before a traveling member of the Board in October 
1997.  Such testimony, however, is not probative when taken 
in conjunction with the entire objective medical evidence 
presently on file.  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, do not provide a persuasive basis for a grant 
of the benefit sought in light of the evidence as a whole.


ORDER

Service connection for defective hearing in the left ear is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

